IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THOMAS W. THOMPSON, JR.,                   : No. 30 WM 2014
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
RANDOLPH PUSKAR, JOSEPH                    :
DUPONT, DANIEL BURNS, ROBERT               :
MCINTYRE AND NEIL FEATHERS,                :
                                           :
                    Respondents            :


                                       ORDER


PER CURIAM
      AND NOW, this 7th day of August, 2014, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.